Justice EAKIN,
concurring and dissenting.
I join the majority’s holding that ERISA preempts § 6111.2 of the Probate Code. In light of this conclusion, however, I would dismiss as moot the issue regarding an estate administrator’s capacity to sue.
According to the majority, the latter argument concerns the administrator’s “authority” to sue on behalf of the contingent beneficiary.1 See Majority Op., at 1249. *1259The majority accepts the Administrator’s argument that a life insurance policy is the decedent’s personal property and concludes the Administrator, as the decedent’s personal representative, had the authority to challenge the disbursement of an ERISA plan’s life insurance proceeds in orphan’s court.
However, the majority’s conclusion that an estate administrator has such authority appears inconsistent with the holding that ERISA preempts the statute, and I cannot join that holding. The majority, citing Egelhoff v. Egelhoff, 532 U.S. 141, 121 S.Ct. 1322, 149 L.Ed.2d 264 (2001), properly determines ERISA preempts § 6111.2 in part because plan administrators applying the state statute would face “a never-ending possibility of lawsuits,” which would frustrate the goals of ERISA. See Majority Op., at 1254-55; cf. Egelhoff. One of ERISA’s goals is to “establish a uniform administrative scheme, which provides a set of standard procedures to guide processing of claims and disbursement of benefits.” Egelhoff, at 148, 121 S.Ct. 1322 (quoting Fort Halifax Packing Co. Inc. v. Coyne, 482 U.S. 1, 9, 107 S.Ct. 2211, 96 L.Ed.2d 1 (1987)). An ERISA plan must be administered “in accordance with the documents and instruments governing the plan.” 29 U.S.C. § 1104(a)(1)(D). While plan administrators may be subject to civil liability in federal court for contravening their fiduciary duties, probate challenges under state law are inapplicable where, as in the instant case, ERISA preempts the Probate Code.
In the end, the majority concludes the ERISA plan document controls the disbursement of the life insurance proceeds. Accordingly, the issue of whether an estate administrator has the capacity to sue on behalf of a life insurance contingent beneficiary in orphan’s court is not relevant to the disposition of the instant case.